Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 1 of 22 PageID: 389




        EXHIBIT A
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 2 of 22 PageID: 390




 Exhibit A


             Exhibit            Carrier                 Model

              A-1               Verizon               S20 Ultra

              A-2              T-Mobile               S20 Ultra

              A-3               Verizon                S20 FE

              A-4                Sprint               S20 Ultra

              A-5               AT&T                   S20 Plus

              A-6          Xfinity (Comcast)           S20 Plus

              A-7           Carrier Unlocked          S20 Ultra

              A-8               AT&T                  S20 Ultra

              A-9               Verizon                  S20

              A-10               Sprint                S20 Plus
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 3 of 22 PageID: 391




                            Exhibit A-1
           VZW-Z3-LBL-68-51748C-EN-F.pdf   1   1/23/20   10:17 AM
-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 4 of 22 Pa




  C



  M



  Y



 CM



 MY



 CY



 CMY



  K
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 5 of 22 PageID: 393




                            Exhibit A-2
           Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 6 of 22 PageID: 394


                                               Manufacture Guideline


Model                                            Part Number / Region



SM-G988U                                             GH68-51748D
                                                     USA-T-Mobile

Member in Charge
                                                                         Packaging Contains:
Design        Mogwon Son / HQ Package Design Team                        Samsung Galaxy S20 Ultra 5G, SIM Card, Wall Charger, Stereo Headset,
                                                                         Quick Reference Guide, Terms and Conditions
Drawing       Hyunduk Seo / Mechanical R&D Group 2
                                                                         Hearing Aid Compatibility 1 = M4/T3
PM            Sanghyun Park / Product Marketing Group - North America     Portion of memory occupied by existing content.
                                                                        1
                                                                          This phone has been tested and rated for use with hearing aids for some of the wireless technologies that it uses.
                                                                          However, there may be some newer wireless technologies used in this phone that have not been tested yet for
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)                use with hearing aids. It is important to try the different features of this phone thoroughly and in different
                                                                          locations, using your hearing aid or cochlear implant, to determine if you hear any interfering noise. Consult
                                                                          T-Mobile or Samsung for information on hearing aid compatibility. If you have questions about return or

Speciﬁcation Information                                                  exchange policies, consult T-Mobile or phone retailer.

                                                                         5G is still developing. Not all devices & signals are compatible; may not support 5G tethering.

Printing            Pantone 877C                                         IMPORTANT INFORMATION
                                                                         If you open the package, use or retain the device, you accept Samsung’s Terms and Conditions, including
                                                                         an Arbitration Agreement. Full terms, warranty and opt-out information are at
                    White                                                www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings


                    Black                                                Your device may not work if you alter its original software. 5G: Coverage not available in some areas.
                                                                         While 5G access won't require a certain plan or feature, some uses/services might. 5G uplink not yet available.
                                                                         See Coverage details, Terms and Conditions (including arbitration provision) for rate plan information, restrictions
                    -                                                    and details, and Open Internet information for network management details (like video optimization) at T-Mobile.com.

                                                                         This device complies with part 15 of the FCC Rules. Operation is subject to the following two conditions:
                    -                                                    (1) This device may cause harmful interference, and (2) this device must accept interference received,
                                                                         including interference that may cause undesired operation.

                    -                                                    ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of Samsung
                                                                         Electronics Co.,Ltd. T-Mobile is a registered trademark of Deutsche Telekom AG. Enclosed items imported.
                    -                                                    See each item for country of origin. Contains Li-ion battery, dispose per local regulations and not as household waste.
                                                                         FCC ID: A3LSMG988U. Additional details and at www.fcc.gov/oet/ea. For more information on your device,
                                                                         including charging compatibility, please visit www.samsung.com.
Coating             Whole UV Glossy Coating
                                                                         CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                    -                                                    Do not handle device, charger or cords with wet hands.

                                                                              WARNING: Reproductive Harm - www.P65Warnings.ca.gov
Other               -
                    -

                    -

History


                                                                                                                                                                   P10000242
                                                                                                                                                                   SM-G988U
                                                                                                                                                               GH68-51748D 1
                                                                                                                                                     Label printed in Vietnam




                                                                                                               LABEL BOX STICKER




                                                                                                          Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 7 of 22 PageID: 395




                            Exhibit A-3
              Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 8 of 22 PageID: 396


                                                     Manufacture Guideline    7 mm



                                                                              3 mm
   Model                                               Part Number / Region          Packaging Contains:
                                                                                     Samsung Galaxy S20 FE 5G UW, Pre-Installed SIM Card,



   SM-G781V
                                                                                     Wall Charger, Quick Reference Guide and Terms and Conditions
                                                     GH68-52589D              6 mm

                                                 USA-VERIZON_SEV                     Portion of memory occupied by existing content.
                                                                                     IMPORTANT INFORMATION
                                                                                     If you use or retain the device, you accept Samsung’s Terms and Conditions, including an Arbitration
                                                                                     Agreement. Full terms, warranty and opt-out information are at
   Member in Charge                                                                  www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                                     This device has been shown to be HAC compatible for CDMA, GSM, LTE, and UMTS.
   Design         Mogwon Son        / HQ Package Design Team                         Hearing Aid Compatibility = M4/T3

                                                                                     ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of
   Drawing        LEE Uiryeol / Advanced Mechanical R&D Group                        Samsung Electronics Co., Ltd. Other marks are the property of their respective owners.
                                                                                     Enclosed items imported. See each item for country of origin. Coverage not available everywhere.
                                                                                     This product meets current FCC Radio Frequency Emission Exposure Guidelines.
   PM             Jihye Chae / Product Marketing Group - North America               FCC ID number: A3LSMG781V. Additional details within and at www.fcc.gov/oet/ea.
                                                                                     For more information on your device, including charging compatibility, please visit www.samsung.com.

   D.Vendor       Moonyoung Jin / ESstyle : 02-3445-6878(0111)                       TTY compatible. Meets FCC SAR Limit. A device restocking fee may apply if you return or exchange
                                                                                     this device.


   Speciﬁcation Information                                                          5G Ultra Wideband access requires a 5G-capable device in the 5G coverage area.
                                                                                     5G Ultra Wideband available only in parts of select cities; see vzw.com for 5G Ultra Wideband availability.
                                                                                     5G availability and performance may be impacted by cases or covers.

   Printing              Pantone 877C                                                CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                                     Do not handle device, charger or cords with wet hands.
                         Black
                                                                                          WARNING: Reproductive Harm - www.P65Warnings.ca.gov
                         -
                         -
                         -
                         -
                         -
   Coating               Whole UV Matt Coating
                         -
   Other                 -
                         -

                         -

   History

   20.08.25      Rev 1.0         MPS                                                                                                                                   SM-G781V
                                                                                                                                                                  GH68-52589D 2
                                                                                                                                                        Label printed in Vietnam




                                                                                                                  LABEL BOX STICKER




Label size : L70 X W160




                                                                                                                Whole UV Matt Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 9 of 22 PageID: 397




                            Exhibit A-4
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 10 of 22 PageID: 398


                                                 Manufacture Guideline

                                                                         Packaging Contains:

Model                                             Part Number / Region   Samsung Galaxy S20 Ultra 5G, Wall Charger, Stereo Headset, Terms and Conditions

                                                                         Portion of memory occupied by existing content.




SM-G988U
                                                       GH68-51748F       IMPORTANT INFORMATION
                                                                         If you use or retain the device, you accept Samsung’s Terms and Conditions, including an Arbitration

                                                            SPRINT
                                                                         Agreement. Full terms, warranty and opt-out information are at
                                                                         www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                         Not all public safety answering points are capable of receiving enhanced 9-1-1 location information and this
                                                                         device cannot be located in all circumstances. Be prepared to report your precise location when calling 9-1-1.
Member in Charge                                                         Coverage not available everywhere. Some capabilities are not available in all areas and depend on your
                                                                         service provider and plan.

Design        Mogwon Son / HQ Package Design Team                        ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are trademarks of Samsung Electronics
                                                                         Co.,Ltd. Other marks are the property of their respective owners.
                                                                         HAC Rating: M4/T3. This product meets current FCC Radio Frequency Emission Exposure Guidelines.
Drawing       Hyun Duk Seo / Mechanical R&D Group 2                      FCC ID: A3LSMG988U. Additional details at www.fcc.gov/oet/ea. Enclosed items imported.
                                                                         See each item for country of origin. For more information on your device, including charging compatibility,
                                                                         please visit www.samsung.com.
PM            Michael jang / Product Marketing Group - North America
                                                                         For 5G network availability and details, check with your carrier.

D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)               CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                         Do not handle device, charger or cords with wet hands.

Speciﬁcation Information                                                      WARNING: Reproductive Harm - www.P65Warnings.ca.gov

Printing             Pantone 877C
                     White
                     Black
                     -
                     -
                     -
                     -
Coating              Whole UV Glossy Coating
                     -
Other                -
                     -

                     -

History

20.01.17     Rev 1.0         MPS
                                                                                                                                                             SM-G988U
                                                                                                                                                         GH68-51748F 1
                                                                                                                                               Label printed in Vietnam




                                                                                                             LABEL BOX STICKER




                                                                                                         Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 11 of 22 PageID: 399




                            Exhibit A-5
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 12 of 22 PageID: 400


                                               Manufacture Guideline


Model                                           Part Number / Region



SM-G986U                                             GH68-51723A
                                                             ATT

Member in Charge
                                                                             Packaging Contains:
Design        Yusun Kim / HQ Package Design Team                             Samsung Galaxy S20+ 5G, SIM Card, Wall Charger, Stereo Headset, Quick Start Guide,
                                                                             Terms and Conditions
Drawing       Hyunduk Seo / Mechanical R&D Group 2
                                                                             Portion of memory occupied by existing content.
PM            Alex Younghwan Kim / Product Marketing Group - North America   IMPORTANT INFORMATION
                                                                             If you open the package, use or retain the device, you accept Samsung’s Terms & Conditions including an
                                                                             Arbitration Agreement. Full terms & opt-out info are at www.samsung.com/us/Legal/Phone-HSGuide/,
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)                   the enclosed materials & device settings.

                                                                             Hearing Aid Compatibility = M4/T3.
Speciﬁcation Information                                                     ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of
                                                                             Samsung Electronics Co., Ltd. Enclosed items imported. See each item for country of origin.
                                                                             This product meets current FCC Radio Frequency Emission Exposure Guidelines.
Printing            Pantone 877C                                             FCC ID: A3LSMG986U. Additional details within and at www.fcc.gov/oet/ea. AT&T,
                                                                             the AT&T logo and all other AT&T marks contained herein are trademarks of AT&T Intellectual Property.
                                                                             For unlock eligibility requirements, visit att.com/prepaiddeviceunlock. See att.com/broadbandinfo for
                    White                                                    AT&T’s network management practices. Other marks are the property of their respective owners.


                    Black                                                    For more information on your device, including charging compatibility, please visit www.samsung.com

                                                                             For 5G network availability and details, check with your carrier.
                    -                                                        CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                             Do not handle device, charger or cords with wet hands.
                    -
                                                                                  WARNING: Reproductive Harm - www.P65Warnings.ca.gov
                    -
                    -
Coating             Whole UV Glossy Coating
                    -
Other               -
                    -

                    -

History

20.01.15     Rev 1.0        MPS                                                                                                                                   SM-G986U
                                                                                                                                                              GH68-51723A 2
                                                                                                                                                       Label printed in Korea




                                                                                                                  LABEL BOX STICKER




                                                                                                             Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 13 of 22 PageID: 401




                            Exhibit A-6
                                                                                                                                      79.8 mm
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 14 of 22 PageID: 402


                                                  Manufacture Guideline

                                                                                     Packaging Contains:

Model                                              Part Number / Region              Samsung Galaxy S20+ 5G, Pre-Installed SIM Card, Wall Charger, Stereo Headset,
                                                                                     Quick Reference Guide, Terms and Conditions




SM-G986U                                               GH68-51723G
                                                                                     Portion of memory occupied by existing content.

                                                                                     IMPORTANT INFORMATION
                                                                                     If you open the package, use or retain the device, you accept Samsung’s Terms and Conditions, including an
                                                       US_COMCAST                    Arbitration Agreement. Full terms, warranty and opt-out information are at
                                                                                     www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                                     Wireless charging capable: works with Samsung wireless charging accessory sold separately.*
Member in Charge                                                                     Android™ Operating System.
                                                                                     ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of Samsung
Design        Yusun Kim / HQ Package Design Team                                     Electronics Co., Ltd. Android is a trademark of Google LLC.
                                                                                     Other marks are the property of their respective owners.
                                                                                     HAC Rating: M4/T3. This Product meets current FCC Radio Frequency Emission Exposure Guidelines.
Drawing       Hyunduk Seo / Mechanical R&D Group 2                                   FCC Equipment Authorization ID number: A3LSMG986U.
                                                                                     Additional details within and at www.fcc.gov/oet/ea.
                                                                                     Enclosed items imported. See each item for country of origin.
PM            CK Park / Product Marketing Group - North America                      For more information on your device, please visit www.samsung.com.

                                                                                     *Check if your wireless charger is compatible.
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)
                                                                                     CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                                     Do not handle device, charger or cords with wet hands.
Speciﬁcation Information                                                                  WARNING: Reproductive Harm - www.P65Warnings.ca.gov




                                                                          168.2 mm
Printing             Pantone 877C
                     White
                     Black
                     -
                     -
                     -
                     -
Coating              Whole UV Glossy Coating
                     -
Other                -
                     -

                     -

History

20.01.16     Rev 1.0          MPS                                                                                                                                          SM-G986U
                                                                                                                                                                       GH68-51723G 1
                                                                                                                                                                Label printed in Korea




                                                                                                                          LABEL BOX STICKER




                                                                                                                      Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 15 of 22 PageID: 403




                            Exhibit A-7
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 16 of 22 PageID: 404


                                                 Manufacture Guideline


Model                                             Part Number / Region



SM-G988U1                                              GH68-51728B
                                                              USA_RETAIL
                                                              _UNLOCKED
Member in Charge
Design        Yusun Kim / HQ Package Design Team                               Packaging Contains:
                                                                               Samsung Galaxy S20 Ultra 5G, Wall Charger, Stereo Headset, Quick Start Guide,
Drawing       Hyunduk Seo / Mechanical R&D Group 2                             Terms and Conditions

PM            Jinhee Bae / Product Marketing Group - North America             Portion of memory occupied by existing content.

                                                                               IMPORTANT INFORMATION
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)                     If you use or retain the device, you accept Samsung’s Terms and Conditions, including an
                                                                               Arbitration Agreement. Full terms, warranty and opt-out information are at
                                                                               www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

Speciﬁcation Information                                                       ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of Samsung
                                                                               Electronics Co., Ltd. Other marks are the property of their respective owners. HAC Rating: M4/T3.
                                                                               This product meets current FCC Radio Frequency Emission Exposure Guidelines.
Printing             Pantone 877C                                              FCC ID: A3LSMG988U. Additional details at www.fcc.gov/oet/ea.
                                                                               Enclosed items imported. See each item for country of origin. For more information on your device,

                     White                                                     including charging compatibility, please visit www.samsung.com.
                                                                           1
                                                                               Voice, data and messaging services are compatible with most U.S. GSM and CDMA networks.
                     Black                                                     Support for certain features and services vary by service provider; see your carrier for details.

                                                                               For 5G network availability and details, check with your carrier.
                     -
                                                                               CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or
                                                                               near liquids. Do not handle device, charger or cords with wet hands.
                     -
                                                                                   WARNING: Reproductive Harm - www.P65Warnings.ca.gov
                     -
                     -
Coating              Whole UV Glossy Coating
                     -
Other                -
                     -

                     -

History


                                                                                                                                                                    SM-G988U1
                                                                                                                                                                 GH68-51728B 1
                                                                                                                                                          Label printed in Korea




                                                                                                                   LABEL BOX STICKER




                                                                                                              Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 17 of 22 PageID: 405




                            Exhibit A-8
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 18 of 22 PageID: 406


                                                 Manufacture Guideline


Model                                             Part Number / Region



SM-G988U                                               GH68-51727A
                                                               ATT

Member in Charge
                                                                         Packaging Contains:
Design        Yusun Kim / HQ Package Design Team                         Samsung Galaxy S20 Ultra 5G, SIM Card, Wall Charger, Stereo Headset, Quick Start Guide,
                                                                         Terms and Conditions
Drawing       Hyunduk Seo / Mechanical R&D Group 2
                                                                         Portion of memory occupied by existing content.
PM            Seoho Lee / Product Marketing Group - North America        IMPORTANT INFORMATION
                                                                         If you open the package, use or retain the device, you accept Samsung’s Terms & Conditions including
                                                                         an Arbitration Agreement. Full terms & opt-out info are at
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)               www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                         Hearing Aid Compatibility = M4/T3.
Speciﬁcation Information                                                 ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are both trademarks of
                                                                         Samsung Electronics Co., Ltd. Enclosed items imported. See each item for country of origin. This product meets

Printing             Pantone 877C                                        current FCC Radio Frequency Emission Exposure Guidelines. FCC ID: A3LSMG988U. Additional details within
                                                                         and at www.fcc.gov/oet/ea. AT&T, the AT&T logo and all other AT&T marks contained herein are trademarks of
                                                                         AT&T Intellectual Property. For unlock eligibility requirements, visit att.com/prepaiddeviceunlock.
                     White                                               See att.com/broadbandinfo for AT&T’s network management practices.
                                                                         Other marks are the property of their respective owners.


                     Black                                               For more information on your device, including charging compatibility, please visit www.samsung.com


                     -                                                   For 5G network availability and details, check with your carrier.

                                                                         CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                     -                                                   Do not handle device, charger or cords with wet hands.


                     -                                                       WARNING: Reproductive Harm - www.P65Warnings.ca.gov

                     -
Coating              Whole UV Glossy Coating
                     -
Other                -
                     -

                     -

History


                                                                                                                                                              SM-G988U
                                                                                                                                                           GH68-51727A 1
                                                                                                                                                   Label printed in Korea




                                                                                                              LABEL BOX STICKER




                                                                                                        Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 19 of 22 PageID: 407




                            Exhibit A-9
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 20 of 22 PageID: 408


                                                Manufacture Guideline

                                                                        Packaging Contains:

Model                                            Part Number / Region   Samsung Galaxy S20 5G UW, Pre-Installed SIM Card, Wall Charger, Stereo Headset,
                                                                        Quick Reference Guide and Terms and Conditions




SM-G981V                                              GH68-51745C
                                                                        Portion of memory occupied by existing content.

                                                                        IMPORTANT INFORMATION

                                                         VERIZON
                                                                        If you use or retain the device, you accept Samsung’s Terms and Conditions, including an Arbitration
                                                                        Agreement. Full terms, warranty and opt-out information are at
                                                                        www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                        This device has been shown to be HAC compatible for CDMA, GSM, LTE, and UMTS.
Member in Charge                                                        Hearing Aid Compatibility = M4/T3

                                                                        ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S20 5G UW are both trademarks of
Design        Mogwon Son / HQ Package Design Team                       Samsung Electronics Co., Ltd. Other marks are the property of their respective owners.
                                                                        Enclosed items imported. See each item for country of origin. Coverage not available everywhere.
                                                                        This product meets current FCC Radio Frequency Emission Exposure Guidelines.
Drawing       Hyun Duk Seo / Mechanical R&D Group 2                     FCC ID number: Device: A3LSMG981V. Additional details within and at www.fcc.gov/oet/ea.
                                                                        For more information on your device, including charging compatibility, please visit www.samsung.com.

PM            Kihwan Suh / Product Marketing Group - North America      TTY compatible. Meets FCC SAR Limit. A device restocking fee may apply if you return or exchange
                                                                        this device.

D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)              Best 5G performance requires optimal 5G connection and unobstructed antennas (rear of device);
                                                                        see Verizon Wireless for network availability; 5G performance may be impacted by cases or covers.

Speciﬁcation Information                                                CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                        Do not handle device, charger or cords with wet hands.


Printing            Pantone 877C                                             WARNING: Reproductive Harm - www.P65Warnings.ca.gov

                    White
                    Black
                    -
                    -
                    -
                    -
Coating             Whole UV Glossy Coating
                    -
Other               -
                    -

                    -
                                                                                                                                                       SM-G981V
History                                                                                                                                            GH68-51745C 1
                                                                                                                                            Label printed in Korea




                                                                                                          LABEL BOX STICKER




                                                                                                     Whole UV Glossy Coating
Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 21 of 22 PageID: 409




                           Exhibit A-10
          Case 2:21-cv-10238-WJM-AME Document 8-3 Filed 07/12/21 Page 22 79.8 mm PageID: 410
                                                                          of 22


                                                Manufacture Guideline

                                                                                    Packaging Contains:
Model                                             Part Number / Region              Samsung Galaxy S20+ 5G, Wall Charger, Stereo Headset, Terms and Conditions




SM-G986U
                                                                                    Portion of memory occupied by existing content.
                                                       GH68-51751F                  IMPORTANT INFORMATION
                                                                                    If you use or retain the device, you accept Samsung’s Terms and Conditions, including an Arbitration
                                                           SPRINT                   Agreement. Full terms, warranty and opt-out information are at
                                                                                    www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials & device settings.

                                                                                    Not all public safety answering points are capable of receiving enhanced 9-1-1 location information and
Member in Charge                                                                    this device cannot be located in all circumstances. Be prepared to report your precise location when
                                                                                    calling 9-1-1. Coverage not available everywhere. Some capabilities are not available in all areas and
                                                                                    depend on your service provider and plan.
Design        Yusun Kim / HQ Package Design Team                                    ©2020 Samsung Electronics America, Inc. Samsung and Galaxy S are trademarks of Samsung Electronics
                                                                                    Co., Ltd. Other marks are the property of their respective owners. HAC Rating: M4/T3.
Drawing       Hyun Duk Seo / Mechanical R&D Group 2                                 This product meets current FCC Radio Frequency Emission Exposure Guidelines.
                                                                                    FCC ID: A3LSMG986U. Additional details at www.fcc.gov/oet/ea.
                                                                                    Enclosed items imported. See each item for country of origin. For more information on your device,
PM            Michael Jang / Product Marketing Group - North America                including charging compatibility, please visit www.samsung.com.

                                                                                    For 5G network availability and details, check with your carrier.
D.Vendor      Moonyoung Jin / ESstyle : 02-3445-6878(0111)
                                                                                    CAUTION: To avoid electric shock and damaging your device, do not charge it while it is wet or near liquids.
                                                                                    Do not handle device, charger or cords with wet hands.

Speciﬁcation Information
                                                                                        WARNING: Reproductive Harm - www.P65Warnings.ca.gov

                     Pantone 877C




                                                                         168.2 mm
Printing
                     White
                     Black
                    -
                    -
                    -
                    -
Coating             Whole UV Glossy Coating
                    -
Other               -
                    -

                    -

History

                                                                                                                                                                      SM-G986U
                                                                                                                                                                  GH68-51751F 1
                                                                                                                                                        Label printed in Vietnam




                                                                                                                       LABEL BOX STICKER




                                                                                                                   Whole UV Glossy Coating
